
	

116 SRES 97 IS: Establishing the Select Committee on the Climate Crisis.
U.S. Senate
2019-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 97
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2019
			Mr. Schumer submitted the following resolution; which was referred to the Committee on Rules and Administration
		
		RESOLUTION
		Establishing the Select Committee on the Climate Crisis.
	
	
		1.Select Committee on the Climate Crisis
 (a)EstablishmentThere is established in the Senate a Select Committee on the Climate Crisis (in this resolution referred to as the Select Committee).
			(b)Composition
 (1)MembershipThe Select Committee shall be composed of 16 Senators, of whom— (A)8 shall be appointed by the majority leader; and
 (B)8 shall be appointed by the minority leader. (2)Co-ChairpersonsThe majority leader and the minority leader shall each designate 1 member of the Select Committee to serve as a Co-Chairperson of the Select Committee.
 (3)DeadlineNot later than 14 days after the date of adoption of this resolution, the majority leader and minority leader shall each appoint all members and designate the Co-Chairpersons of the Select Committee.
 (4)Period of appointmentMembers shall be appointed for the life of the Select Committee. (5)VacanciesA vacancy in the membership of the Select Committee—
 (A)shall not affect its powers; and (B)shall be filled not later than 14 days after the date on which the vacancy occurs, in the same manner as the original appointment was made.
 (6)Departure of memberIf a member of the Select Committee ceases to be a Member of the Senate, the member is no longer a member of the Select Committee and a vacancy shall exist.
				(c)Funding
 (1)In generalThe expenses of the Select Committee shall be paid from the Contingent Fund of the Senate, in a total amount of—
 (A)not more than $1,500,000 for the period beginning on the date of adoption of this resolution and ending on September 30, 2019; and
 (B)not more than $2,600,000 for the period beginning on October 1, 2019 and ending on September 30, 2020.
					(2)Approval
 (A)In generalExcept as provided in subparagraph (B), the expenses of the Select Committee shall be paid upon vouchers approved by the Co-Chairpersons of the Select Committee, in accordance with the rules and regulations of the Senate.
 (B)Vouchers not requiredVouchers shall not be required for— (i)the disbursement of salaries of employees paid at an annual rate;
 (ii)the payment of telecommunications provided by the Office of the Sergeant at Arms and Doorkeeper; (iii)the payment of stationery supplies purchased through the Keeper of the Stationery;
 (iv)payments to the Postmaster of the Senate; (v)the payment of metered charges on copying equipment provided by the Office of the Sergeant at Arms and Doorkeeper;
 (vi)the payment of Senate Recording and Photographic Services; or (vii)the payment of franked and mass mail costs by the Sergeant at Arms and Doorkeeper.
						(d)Staffing
 (1)In generalThe Co-Chairpersons of the Select Committee may jointly appoint and fix the compensation of employees of the Select Committee in accordance with the guidelines for employees of the Senate and following all applicable rules and employment requirements of the Senate (including those relating to employees of standing committees of the Senate).
 (2)Agency contributionsThere are authorized to be paid from the appropriations account for Inquiries and Investigations of the Senate such sums as may be necessary for agency contributions related to the compensation of employees of the Select Committee.
				(e)Jurisdiction; functions
 (1)Investigative jurisdictionThe Select Committee shall have the authority to investigate and make findings regarding how inaction on the climate crisis is harming the economic and national security interests of the United States.
				(2)Meetings
 (A)In generalThe Select Committee shall— (i)meet at the call of the Co-Chairpersons; and
 (ii)hold its first meeting to plan the activities of the Select Committee not later than 30 days after the date of adoption of this resolution.
 (B)AgendaNot later than 48 hours before any meeting of the Select Committee, the Co-Chairpersons shall provide an agenda to the members of the Select Committee.
					(3)Hearings
 (A)In generalThe Select Committee may, for the purpose of carrying out this section, hold such hearings, sit and act at such times and places, require attendance of witnesses and production of books, papers, and documents, take such testimony, receive such evidence, and administer such oaths as the Select Committee considers advisable.
 (B)All hearings publicThe hearings of the Select Committee in connection with any aspect of its investigative functions shall be public hearings.
					(C)Hearing procedures and responsibilities of Co-Chairpersons
 (i)AnnouncementNot later than 7 days before any hearing of the Select Committee, the Co-Chairpersons shall make a public announcement of the date, place, time, and subject matter of the hearing, unless the Co-Chairpersons determine that there is good cause to hold the hearing at an earlier date.
 (ii)Equal representation of witnessesEach Co-Chairperson shall be entitled to select an equal number of witnesses for each hearing held by the Select Committee.
 (iii)Written statementA witness appearing before the Select Committee shall file a written statement of proposed testimony at least 2 days before the appearance of the witness, unless the requirement is waived by the Co-Chairpersons, following a joint determination that there is good cause for failure to comply with the requirement.
 (4)Minimum number of public meetings and hearingsThe Select Committee shall hold not less than a total of 5 public meetings or public hearings. (5)Technical assistanceUpon written request of the Co-Chairpersons, a Federal agency, including an agency in the legislative branch, shall provide technical assistance to the Select Committee in order for the Select Committee to carry out its duties.
 (6)Coordination with standing committees of the senateThe Select Committee shall, in conducting official business, coordinate with standing committees with relevant jurisdiction.
 (7)No legislative jurisdictionThe Select Committee shall not have legislative jurisdiction and shall have no authority to take legislative action on any bill or resolution.
				(f)Reporting
 (1)In generalSubject to paragraph (2), not later than July 31, 2020, the Select Committee shall submit to the Senate and any relevant committee of the Senate a comprehensive report of the results of its investigations and studies, together with such detailed findings as it may determine advisable.
 (2)Separate reportsIf the Select Committee is not able to agree to a report described in paragraph (1) by a majority vote, each Co-Chairperson may submit to the Senate and any relevant committee of the Senate a report on behalf of the members of the Select Committee appointed by the Senate leader that appointed such Co-Chairperson regarding the results of the investigations and studies of the Select Committee.
 (3)PublicationNot later than 30 days after the date on which a report under this subsection is submitted, the Select Committee shall make the report publicly available in widely accessible formats.
 (g)TerminationThe Select Committee shall terminate on October 1, 2020. 